FILED
                             NOT FOR PUBLICATION                            MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ZHENSHUI DUAN,                                    No. 09-72233

               Petitioner,                        Agency No. A099-049-995

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Zhenshui Duan, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the REAL ID Act, Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010), and we deny the petition for review.

        Substantial evidence supports the agency’s adverse credibility finding

based on Duan’s evasive, inconsistent account of his knowledge of illicit activities;

his inconsistent account of reporting a beating; his inability to provide a consistent,

coherent explanation of the hotel’s finances and his ability to make payments; and

the agency’s negative assessment of his demeanor. See id. at 1045-48 (adverse

credibility determination was reasonable under the REAL ID Act’s “totality of

circumstances”); Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999) (special

deference given to credibility determinations that are based on demeanor). In the

absence of credible testimony, Duan’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Duan’s CAT claim is based on the same testimony found to be not

credible, and he does not point to any evidence that shows it is more likely than not

that he will be tortured if returned to China, his CAT claim also fails. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.


                                           2                                     09-72233